       Case 1:16-cv-00263-RJA-JJM Document 87 Filed 07/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

SAMUEL TOLIVER,
                                                               DECISION AND ORDER
                               Plaintiff,
                                                               1:16-CV-263(RJA)(JJM)
v.

MICHAEL ROSBAUGH,

                        Defendant.
_______________________________________


               The parties’ familiarity with the factual and procedural background of this case is

presumed. Before the court is plaintiff’s motion to reopen discovery for the purpose of obtaining

defendant’s personnel file [79]. 1 Having considered the parties’ submissions [79-81, 85] and

heard oral argument on July 16, 2020 [86], the motion is denied.


                                       BACKGROUND

               Plaintiff commenced this 42 U.S.C. §1983 action pro se. His remaining claim

alleges that defendant, a Corrections Officer with the New York State Department of Corrections

and Community Supervision (“DOCCS”), sexually assaulted him in January 2016 during pat

frisks while he was incarcerated at the Livingston Correctional Facility. Amended Complaint

[12], First Claim.

               While proceeding pro se, plaintiff requested, inter alia, “sexual abuse complaints

. . . [,] Prea [Prison Rape Elimination Act] Complaints . . . [, and] Inmate grievances of Physical

and Sexual misconduct”. See Motion for Discovery and Inspection [36]. In response to that



1
         Bracketed references are to CM/ECF docket entries. Unless otherwise indicated, page references
are to numbers reflected on the documents themselves rather than to the CM/ECF pagination.
       Case 1:16-cv-00263-RJA-JJM Document 87 Filed 07/20/20 Page 2 of 4




demand, defendant stated that DOCCS Office of Special Investigations, which maintains all

PREA related complaints and grievances, had no record of any PREA related complaints or

grievances against him, and that there was “no discipline, PREA related or otherwise” in his

personnel file. Defendant’s Response to Plaintiff’s request for Production of Documents [40],

pp. 5-6. Since plaintiff was not satisfied with that response, I conducted a telephonic conference

on March 27, 2019, and deemed the dispute resolved, noting that “[u]nder ordinary

circumstances, a party’s good faith averment that the items sought simply do not exist . . . should

resolve the issue of failure of production”. March 27, 2019 Text Order [44], quoting Bank of

New York v. Meridien BIAO Bank Tanzania Ltd., 171 F.R.D. 135, 152 (S.D.N.Y. 1997).

                  Approximately five months after the close of fact discovery (Amended Case

Management Order [43], ¶1), counsel was appointed in November 2019 to represent plaintiff.

See November 19, 2019 Text Order [70]. At a February 12, 2020 conference with plaintiff’s

newly appointed counsel, it was agreed that defendant would be deposed, but that all other

discovery was complete. See Second Amended Case Management Order [75], ¶1.

                  During defendant’s May 8, 2020 deposition, he estimated that he had less than 20

grievances filed against him during his 31-year career with DOCCS. Defendant’s deposition

transcript [81-2], p. 116. Relying on that testimony, plaintiff seeks production of defendant’s

personnel file.




                                        DISCUSSION

                  Even if plaintiff had timely sought to compel production of defendant’s personnel

file, I would have denied the request, which is not materially different from the earlier dispute I

resolved. Defendant’s counsel again represents, as he did in March 2019, that there is no



                                                 -2-
       Case 1:16-cv-00263-RJA-JJM Document 87 Filed 07/20/20 Page 3 of 4




discipline of any kind in defendant’s personnel file, and that OSI has no record of any PREA

related complaints or grievances against defendant. Sleight Declaration [85], ¶16. I have no

reason to doubt counsel’s representations as an officer of the court, which I am entitled to rely

upon. See United States v. Johns, 336 F.Supp.2d 411, 424 (M.D. Pa. 2004) (“[t]he court is

entitled to rely on the representations of counsel, as officers of the court”). See also Bank of New

York, 171 F.R.D. at 152; Kinnee v. Shack, Inc., 2008 WL 1995458, *4 (D. Or. 2008) (“the court

typically relies upon a party’s representations about the information or documents it has

produced”).

                Whereas some courts “have refused discovery requests seeking complaints of

similar misconduct against corrections officer defendants in prisoner civil rights cases . . . if such

complaints were unsubstantiated”, others have ordered “production of prior complaints of

misconduct by corrections officers without a finding that such complaints were substantiated

upon subsequent official inquiry”. Gross v. Lunduski, 304 F.R.D. 136, 144 (W.D.N.Y. 2014)

(citing cases). However, it is unnecessary for me to resolve that conflict, since there is no

indication that any other sexual assault grievances, whether substantiated or not, were filed

against defendant. 2

                 In any event, production of defendant’s personnel file would not provide plaintiff

with the grievances that he seeks. As defendant’s counsel explains, “grievances are not indexed

by individual corrections officers. Thus, in order to find those grievances related to Defendant,



2
        For the first time at oral argument, plaintiff pointed to the fact that New York Civil Rights Law
§50-a, which provided a presumption in favor of the confidentiality of such personnel files, was recently
repealed. “However, in federal civil rights cases such as this one, whether a record is privileged is
dictated by federal law, not state law.” Rossy v. City of Buffalo, 2020 WL 2833001, *3 (W.D.N.Y.
2020).




                                                   -3-
       Case 1:16-cv-00263-RJA-JJM Document 87 Filed 07/20/20 Page 4 of 4




somebody at DOCCS would have to physically go through all of the inmate grievances filed at

Livingston CF over the course of the last seven years”. Sleight Declaration [85], ¶16. 3 Absent

any indication that there were other grievances filed against defendant that contain similar claims

as those alleged here, I find no reason to require DOCCS to undertake that task.




                                          CONCLUSION

                For these reasons, plaintiff’s motion to reopen discovery [79] is denied. Since

pretrial proceedings have concluded, the parties are directed to contact Judge Arcara’s chambers

to schedule a trial date.

SO ORDERED.

Dated: July 20, 2020
                                                   /s/Jeremiah J. McCarthy
                                                   JEREMIAH J. MCCARTHY
                                                   United States Magistrate Judge




3
        DOCCS has a seven year retention policy for grievances. Sleight Declaration [85], ¶16.


                                                 -4-
